[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The petitioner brings this petition for a writ of habeas corpus alleging that he was given a disciplinary report,Petitioner's Exhibit 1, for contraband in his cell which was not known to be there by him. He testified that the contraband claimed was tobacco which he didn't see at the time of the accusation, July 20, 1997. He denied the accusation and asked for a hearing. He was assigned Advocate Wilson and was given a hearing before Lt. Emanual. He asked for two witnesses, his cellmate Buckley Otto and C.T.O. Kettering. Respondent's ExhibitB. The investigation was done by Lt. Wright who took statements from Corrections Officers Giuca and Garcia as well as Otto and Kettering. Otto states that just before Officer Giuca came in, the petitioner said "Look what I found." C.T.O. Kettering stated that he was not working at the time. Both Officer Guica and Garcia stated that they were on "shakedown." Officer Giuca saw CT Page 12178 the petitioner leaning over a table in the cell and as she approached him that he was trying to hide something. She then saw that it was a bag of cigarettes, a razor blade and pieces of a latex glove. She called Officer Garcia who seized the cigarettes as contraband. She also stated that the petitioner had asked her to "flush" it down the toilet and give him a break."
The petitioner's testimony is inconsistent with the three observing witnesses and is but an attempt to avoid the responsibilities of the possession of contraband. The court is not warranted in setting aside the decisions of prison administrators that have some basis in fact, Superintendent v.Hill, 472 U.S. 445, 456, and certainly not here where the evidence of guilt is overwhelming. The court likewise finds that the sanctions imposed are commensurate with the violation found.
For the above reasons the petition is denied.
Thomas H. Corrigan Judge Trial Referee